Citation Nr: 0309373	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the patella, left knee.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the patella, right knee.  

Entitlement to a rating in excess of 10 percent for low back 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from May 1995 to March 
1998.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at New Orleans, 
Louisiana.  That decision granted service connection for the 
disabilities at issue, and assigned the disability 
evaluations that are on appeal.  

The issue of entitlement to a rating in excess of 10 percent 
for low back strain is the subject of the remand portion of 
this decision.  


FINDINGS OF FACT

1.  Chondromalacia of the patella, left knee, is equivalent 
in severity to no more than slight impairment from left knee 
recurrent subluxation or lateral instability.  

2.  Chondromalacia of the patella, right knee, is equivalent 
in severity to no more than slight impairment from right knee 
recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the patella, left knee, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Code 5257 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the patella, right knee, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Criteria 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2. 

Where as here, the veteran disagrees with the initial 
assigned disability ratings, it is possible for a veteran to 
be awarded separate percentage ratings for separate periods 
based on the facts found during the appeal period or staged 
ratings. Fenderson v. West, 12 Vet. App. 119 (1999) 

Where the particular disability for which the veteran is 
service connected is not listed, it will be permissible to 
rate under a closely related disease or injury in which not 
only are the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Diagnostic Code 5257 rates impairment resulting from 
recurrent subluxation or lateral instability of the knee.  
Diagnostic Code 5257 provides for a 10 percent rating for 
knee impairment characterized by slight recurrent subluxation 
or lateral instability, a 20 percent evaluation for knee 
impairment defined as moderate recurrent subluxation or 
lateral instability, and a 30 percent rating for knee 
impairment manifested by severe recurrent subluxation or 
lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Other applicable diagnostic codes provide a 20 percent rating 
for limitation of flexion of the knee to 30 degrees 
(Diagnostic Code 5260) or limitation of extension of the knee 
to 15 degrees (Diagnostic Code 5261). 

The average normal range of motion of the knee is from 0 
degrees (extension) to 140 degrees (flexion).  38 C.F.R. 
§ 4.71, Plate II (2002).  

Background 

The service medical records disclose that the veteran was 
seen initially for right knee pain in May 1995.  An X-ray 
examination of the right knee showed no clinically 
significant radiologic abnormalities.  A bone scan of the 
right knee was negative for an acute disease process.  In 
November 1995, the veteran again complained of right knee 
pain over a 6-month period, which was aggravated by running 
and negotiating stairs.  Retropatellar pain syndrome with 
mild symptoms was assessed.  Over the next several months, 
she was seen several times for knee pain and she was placed 
on a physical profile.  Magnetic resonance imaging of the 
right knee was unremarkable.  The most consistent assessment 
was retropatellar pain syndrome.  

The service medical records also disclose that, between 
November 1995 and January 1996, the veteran was seen several 
times for left knee pain.  The assessment was retropatellar 
pain syndrome.  

On initial VA examination in June 1998, the veteran 
complained of bilateral knee pain with pain negotiating 
stairs.  She also complained of instability and locking.  The 
pain was located about the patella and anterior knee area.  
She could toe and heel walk without difficulty.  Left knee 
range of motion was termed full.  Right knee range of motion 
was from -5 to 110 degrees.  There was tenderness about the 
patellae, more so on the right, and crepitation on motion.  
There was no ligamentous laxity or damage of the cruciate 
ligaments or menisci.  X-rays were negative.  The diagnosis 
was patellar chondromalacia, bilaterally. 

VA outpatient treatment records show that the veteran was 
seen for complaints of knee pain in October 1998.  She 
reportedly was in the National Guard, which was giving her 
trouble about her physical training testing.  She felt that 
she could not run because of her knee problems.  Knee pain 
was assessed.  In November 1998, she complained of knee pain 
but not physical abnormality was detected.  Knee pain, 
probably musculoskeletal in nature, was assessed.  

On a VA examination in December 1999, the veteran complained 
again of bilateral knee pain with problems on stairs and she 
was unable to squat.  She complained that her knees locked 
and the right knee was unstable.  The physical examination 
showed full range of motion, bilaterally, with some 
tenderness under the patellar area, mainly on the right side.  
There was no swelling or ligamentous laxity.  There were no 
signs of cruciate ligament or menisci damage.  X-rays were 
negative and showed no change since June 1998.  The diagnosis 
was mild chondromalacia of the patellae.  

Analysis

Schedular Rating 

The veteran's current 10 percent rating for each knee 
disability has been assigned by the RO under Diagnostic Code 
5257, pertaining to knee instability with recurrent 
subluxation or lateral instability.  The medical examinations 
and treatment records from 1998 and 1999 show that the 
veteran complained of bilateral knee pain and instability.  
The examinations showed that both knees were stable on 
objective testing.  The Board must conclude that there is at 
most slight, if any, recurrent subluxation or lateral 
instability of the left or right knee, and no more than a 10 
percent rating is warranted under Diagnostic Code 5257 for 
either knee.

As for other applicable criteria, under DCs 5260 and 5261, 
pertaining to range of motion, there is full extension and 
flexion of the left knee reported on both VA examinations.  
Although there was some variation in the examination results 
for the right knee, on the 1998 examination, for example, 
range of motion was from -5 to 110 degrees.  Such is to be 
rated 0 percent under limitation-of-motion Diagnostic Codes 
5260 and 5261.  On the 1999 examination, the right knee was 
found to have full extension and flexion.  As for pain, even 
assuming there is some additional restriction due to pain on 
use, it is not shown that such is to a compensable degree 
under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).

Multiple X-ray studies show no arthritis, and thus there is 
no basis for rating the disabilities under arthritis 
Diagnostic Codes 5003 and 5010.  Dual ratings for a knee 
condition are permitted based on instability (Code 5257) and 
based on arthritis with limitation of motion (Codes 5003 and 
5010).  VAOPGCPREC 9-98 and 23-97.  However, a dual rating is 
not permitted in the present case, as there is no arthritis 
of either knee.  

Accordingly, the Board finds that more than slight impairment 
of either knee is not shown and there are no manifestations 
of either knee to satisfy a higher rating under any other 
applicable Diagnostic Code for knee disability.  The Board 
further finds that the disabilities have not undergone any 
increase in severity during the appeal period to support 
"staged" ratings.  For these reasons, the preponderance of 
the evidence is against a rating higher than 10 percent for 
either knee.  Thus the benefit -of-the-doubt rule does not 
apply.  

Extraschedular Rating 

The Board finds that an extraschedular rating is not 
warranted for the service-connected bilateral chondromalacia 
because the evidence does not show that either of these two 
disabilities presents an unusual or exceptional disability 
picture on the basis of such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1).  
Although the symptoms associated with the disabilities could 
have an adverse effect on employment, the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 C.F.R. § 1155. 
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.

Significantly, neither of these two disabilities has required 
any post-service period of hospitalization and neither of the 
two disabilities is shown to have markedly interfered with 
employment.  The evidence does not indicate that either of 
these two service-connected disabilities is so unusual as to 
render impractical the application of the regular schedular 
criteria and referral to the RO for consideration of an 
extraschedular rating in the first instance.  

VCAA

While the claims was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  

The file shows that through the rating decisions, the 
statement of the case and the supplemental statement of the 
case, the veteran has been notified of the evidence necessary 
to substantiate her claims for increases in the 10 percent 
ratings for the knee disabilities.  Furthermore, under the 
duty to notify the veteran what part of the evidence is to be 
provided by her and what part VA will attempt to obtain for 
the her, VA notified the veteran in the April 2002 
supplemental statement of the case and in a May 2002 letter 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency, including VA and the service 
department.  She was advised to identify any other evidence, 
not already of record, so that VA could obtain it with a 
properly executed release from her or she could submit the 
evidence herself.  Accordingly, the Board finds that the 
notice provisions of the VCAA have been satisfied. 

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  After the RO's notice, the veteran 
did not identify any additional information or evidence to 
substantiate her claims.  And as there is no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 


ORDER

A rating in excess of 10 percent for chondromalacia of the 
patella, left knee, is denied.  

A rating in excess of 10 percent for chondromalacia of the 
patella, right knee, is denied.  


REMAND

On examination in December 1999, the veteran complained that 
her back hurt daily. It was not indicated in the report, the 
extent, if any, pain affects motion or results in additional 
functional loss. 

Accordingly, the case is remanded for the following actions:  

1.  Obtain VA outpatient treatment 
records, relating to low back strain, 
since April 1999.  

2.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
current severity of low back strain.  The 
claims file must be made available to the 
examiner for review prior to the 
examination.  All indicated tests should 
be accomplished.  The examiner must 
provide range of motion findings, 
expressed in degrees.  The examiner is to 
comment on functional loss due pain as 
evidenced by the visible behavior of the 
veteran undertaking the motion.  The 
examiner is also asked to express an 
opinion on whether pain could 
significantly limit functional ability on 
repeated use or during flare-ups.  If 
feasible, any such functional loss, 
should be expressed in terms of 
additional loss of range of motion.  
Also, the examiner should specifically 
confirm or rule-out whether the veteran 
has swelling and/or muscle spasm of the 
lumbosacral spine area.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


____________________________________________
GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  
?	(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

